Order entered July 8, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00619-CV

                        DENNIS JAMES POLEDORE, JR., Appellant

                                                 V.

                           CHERI YLONDA POLEDORE, Appellee

                       On Appeal from the 303rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-14-13701

                                             ORDER
       We GRANT appellant’s “motion for free clerk’s record and clerk’s summary sheet with

a list of all documents on file by name/label and file number” to the extent we DIRECT the

Clerk of the Court to send appellant a paper copy of the clerk’s record filed in this appeal on

May 20, 2015. On our own motion, we extend the time to file appellant’s brief and ORDER

appellant to file his brief no later than August 20, 2015.


                                                        /s/   CRAIG STODDART
                                                              JUSTICE